Citation Nr: 1445071	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected status-post total right hip arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from February 4, 1971, to March 5, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing in May 2012 before the undersigned.  A copy of the transcript has been associated with the claims file. 

In October 2012 and September 2013, the Board remanded this case for further development.  In January 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and a VA medical opinion.  The action specified in the January 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not currently have a right knee disability that had onset in service; it is not related to a disease or injury in service; and it is not caused or aggravated by service-connected right hip disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability, to include as secondary to service-connected status-post total right hip arthroplasty, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis, may also be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Veteran's service treatment records include a note dated February 25, 1971, documenting that the Veteran was hospitalized for evaluation and complaints of right thigh pain since entering service, and reported that he had difficulty keeping up in basic training.  Physical examination, in pertinent part, revealed tenderness in the anterior right thigh, near the hip.  At the time of his February 1971 service separation examination, conducted as part of his Medical Evaluation Board (MEB) on the same day, he was deemed unfit for retention due to a pre-service left ankle disability, and his right leg tenderness was noted.  Importantly, no complaints of or treatment for a right knee injury are noted.

Post-service, there is no evidence that the Veteran sought treatment for a right knee disability within one year of service.

At the time of his May 2012 Board hearing, the Veteran reported that in his third week of basic training, he fell from the parallel bars, on his right side.  He reported that he was in the hospital for five days, for his right leg, and was discharged for his left ankle.  He complained of progressively worsening right hip pain over the years, and reported that after service, before his relatively recent treatment in 2005 leading to total right hip replacement in 2008, he complained of right leg pain and was treated with inserts by a podiatrist in the 1980's, with no relief.  He asserted that he did not have the money or insurance to seek specific treatment for his right hip pain prior to his recent treatment.  He denied any symptoms related to his pre-service left ankle disability, and only reported a very small degree of motion that caused him no problems, either prior to service or since.

On VA examination in November 2009, the Veteran was diagnosed with right knee strain, although the results of an X-ray examination were negative for any abnormalities.  At that time, he reported falling twice from the parallel bars during service, landing on his right leg, with progressively worsening pain since.  The examiner did not opine as to the etiology of the Veteran's right knee disability.  On VA examination in November 2012, the Veteran again reported that he fell on his right knee during service.  The examiner noted that the Veteran's service treatment records were silent for complaint, treatment, or diagnosis of a right knee disability.  He offered a negative etiological opinion, reasoning that no data was found showing a persuasive linkage between the right knee and right hip conditions, and that if the Veteran favored his right leg due to the right hip disability, the opposite leg would be more likely affected.  In the October 2013 VA addendum, the examiner provided another negative etiological opinion and noted that the Veteran's service treatment records were silent for any right knee disability.  

In an April 2014 VA medical opinion, the VA examiner again concluded that it is less likely than not that the Veteran's right knee disability was caused by or the result of the Veteran's military service, including his right hip disability.  The examiner noted that a review of the Veteran's service treatment records did not show any evidence of a right knee disability.  Furthermore, there was no evidence of a right knee disability noted after active duty, despite the Veteran's claims that he has had right knee problems since service.  The examiner also concluded that since a review of VA and private medical records did not show any frequent complaints of a right knee condition, the Veteran's right knee disability was not caused or aggravated by the Veteran's service connected right hip disability.  Instead, the examiner opined that the Veteran's right knee problems were most likely due to aging and genetics.  

In August 2014, a medical officer at the Appeals Management Center, Dr. J.M., reviewed the Veteran's claims folder and offered another negative opinion concerning the Veteran's right knee disability.  

He concluded that 

The Veteran's right knee disability, diagnosed as right knee strain, is less likely than not (less than 50 percent probability) to have had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically including his fall from parallel bars after which he landed on his right side and demonstrated tenderness in the anterior right thigh, near the hip.

It is my medical opinion that the Veteran's claimed right knee disability, diagnosed as right knee strain, is less likely than not ( less than 50 percent probability) proximately due to, the result of, his service-connected right hip disability.

It is my medical opinion that the Veteran's claimed right knee disability, diagnosed as right knee strain, is less likely than not ( less than 50 percent probability) that the Veteran's right knee disability has been aggravated, made permanently worse beyond the natural progression of the disease, by his service-connected right hip disability.

Dr. J.M. offered the following rationale for his opinion:

The Veteran is service connected for right hip replacement and status post residuals of the right thigh.

The Veteran entered military service without history of hip, knee or ankle injury or disorder, as documented on his Enlistment Physical dated 6/10/1970 with negative history of knee or ankle problems, only "yes" to for worn glasses and stuttered or stammered.  Exam with normal clinical evaluation, including lower extremities, except for "spot in left eye".  Summary of defects with defective vision and tinea versicolor.

The Veteran's statements regarding his lay observable symptoms related to his right leg, both during and subsequent to service were reviewed and considered in rendering my opinion.  In the Veteran's testimony to the BVA and to the Decision Review Officer, he consistently describes: "I fell from the parallel bars, I think I dropped considerable feet, and had trouble keeping up with the training then, you know.  Limping, leg pain, they took me out of training after about maybe six weeks."  This injury was to his right thigh/hip, but the Veteran complains that after his injury: "I had considerable problem walking, standing, bending over, current pain, right side.  I identify with hip, but the whole right side."  The Veteran makes no specific complaint of right knee injury or symptom.

The Veteran's narrative summary with date of admission 2/25/1971 notes difficulty with range of motion left ankle since birth.  Patient stated that since entering service he has had difficulty with pain in right thigh and difficulty keeping up in basic training.  Physical examination found tenderness in the right anterior thigh near the hip and also limitation of motion of the left heel with a mild cavus deformity of both lower extremities.  Left ankle with maximum dosiflexion to zero degrees.  Admitted for presentation to medical board.  Physically unfit for retention because of lack of dorsiflexion of the left ankle to 10 degrees and tight heel cords.

At the time of his Knee and Lower Leg Conditions C&P Examination dated 11/28/2012 completed by James V. Snapp, M.D., the examiner diagnosed the Veteran with a right knee strain and recorded the Veteran's history as: "He denies any right knee injuries/conditions prior to entering active duty.  He reports that he sustained a right knee injury during his active military duty he fell and landed on it."  The examiner notes that: "His SMRs were reviewed but no documentation of any right knee injury/problems/condition/symptom during his active duty service was found.  According to his SMRS, he was not diagnosed with any right knee condition during his active duty military service.  He denies right knee injuries after leaving active military duty.  He denies surgery on his right knee.  His right knee condition is currently treated with tramadol and hot water and aspirin.  His right knee bothers him with extended standing/walking/climbing stairs, kneeling/squatting."  Previous x-rays of the right knee were unremarkable.  However right knee x-rays obtained on 8/7/2014 for an Addendum Medical Opinion showed mild narrowing of the medial knee compartment consistent with minimal degenerative changes.

In summary, while in active military service the Veteran suffered an injury to his right hip/thigh suffered in a fall(s) from the parallel bars and which prevented him from performing physical training during boot camp.  During his hospitalization for purpose of presentation to the Medical Evaluation Board, the Veteran's complaint of right thigh pain and tenderness on exam of the thigh were noted, but bilateral pes caves with a limitation of the range of motion of the left ankle became the basis for his medical disqualification.  No history of knee complaint or abnormal knee examination during active military service or within a year of military service found upon review of the VBMS eRecord.

Multiple searches of the scientifically based medical literature for biomechanics, gait disturbance, osteoarthritis, DJD of the hip and DJD of the ipsilateral knee in PubMed and MD Consult found "No Items Found and No Items Match Your Search".  DJD of the right hip is not associated with DJD of the right knee - not on a causal basis nor by aggravation.

Based on all the above evidence, the Board finds that entitlement to service connection for a right knee disability must be denied.  

The Veteran entered service in normal condition. His service treatment records are negative for any complaints of or treatment for a right knee disability and there is no evidence of complaints of or treatment for right knee arthritis  within one year of service.  Multiple VA medical examiners have concluded that there is no relationship between the Veteran's active military service and his right knee disability, including his service-connected right hip disability.  They have based their opinions on a review of all the evidence in the claims folder, including the Veteran's lay statements, as well as review of the medical literature.  The Veteran has not presented any medical opinion to the contrary.

While the Board acknowledges the Veteran's sincere conviction that his disabilities of the right lower extremity, including his right knee, are all related to his active military service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a right knee disability due to his service-connected right hip disability is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the opinions of the VA medical examiners.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at DRO and Board hearings.  The hearings were adequate as the adjudicators who conducted the hearings explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected status-post total right hip arthroplasty, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


